Citation Nr: 1738730	
Decision Date: 09/13/17    Archive Date: 09/22/17

DOCKET NO.  12-17 181	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to an increased rating in excess of 20 percent for degenerative disc disease of the lumbar spine with narrowing at T 11-12.

2.  Entitlement to an increased rating for radiculopathy of the right leg in excess of 10 percent from January 21, 2011 and in excess of 20 percent from July 25, 2012.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Acosta, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1976 to October 1996.

This matter comes before the Board of Veterans' Appeals (Board) from June and November 2011 rating decisions of the Albuquerque, New Mexico Regional Office (RO) of the Department of Veterans Affairs (VA).

In May 2015 the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge (VLJ).  A copy of the transcript of that hearing has been associated with the record on appeal.

In September 2015, the Board remanded the above claims along with a claim for service connection for left ear hearing loss for additional development.  The left ear hearing loss service connection claim was granted by the RO in December 2015 rating decision.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Upon review of the VA examination provided to the Veteran in development for his claim for an increased rating for his back disability and right lower extremity radiculopathy, the Board finds that the examination are inadequate for rating purposes.  


Back Disability - Examination Inadequate

Regarding the February 2016 back disability examination, the Board notes that examiner noted that the Veteran had abnormal motion with a limitation of flexion at 80 degrees, and while he continued to note that there was pain on motion, he did not indicate when on pain on motion began.  Similarly, the examiner noted that repetitive motion testing was conducted, but he did not indicate results of range of motion following repetitive testing.  Coupled with these omissions there are other inconsistencies in the examination itself, the examiner noted on the introduction to the examination that the Veteran had reported current spasms; however, when addressing the portion of the examination regarding spasms the examiner indicates that the Veteran does not have spasms without explanation.  Last, the examination contains contradictions compared with previous examination and medical information without explanation.  The February 2016 examiner wrote that the Veteran had no diagnosis of Intervertebral Disc Syndrome (IVDS); however, the Veteran was diagnosed with IVDS in two previous examinations in September 2013, July 2012, and in a September 2010 radiological report.  Considering the foregoing, the Board finds that the February 2016 VA examination is not suitable for rating purposes, and that a new examination is warranted.  See Barr v. Nicholson, 21 Vet.  App. 303, 311-12   (2007) (holding that once VA undertakes the effort to provide an examination when developing a claim, even if not statutorily obligated to do so, VA must ensure that the examination provided is adequate); see also Stegall v. West, 11 Vet. App. 268 (1998) (where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).

Right Lower Extremity Radiculopathy - Examination Inadequate

Turning to the Veteran examination of his right lower radiculopathy, the Board finds that the February 2016 examination is also inadequate for rating purposes.  The Veteran in this examination described throbbing in aching which start in his right hip through the right buttocks along the outside of his right and radiates down to just above his ankle.  Curiously, the examiner noted that outside of the Veteran's lower right leg radiculopathy there was no other pertinet findings; however, the Board observes that the Veteran underwent a total right hip replacement in October 2016 and more importantly a January 2016 VA treatment note included a notation that the Veteran's right hip showed "end stage djd with large cam lesion."  Thus, the VA examiner failed to address any overlapping symptomatology between the Veteran's right hip and his right lower extremity radiculopathy although the Veteran's description of his symptoms is in part centered around the area of his right hip and there was a notation of the severity of this issue in a January 2016 VA treatment note.  See Barr v. Nicholson, supra.

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and request that he identify the names, addresses, and approximate dates of treatment for non-VA health care providers who have treated him for his disabilities.  The Veteran should be requested to sign any necessary authorization for release of medical records to VA, and appropriate steps should be made to obtain any identified records. 

Obtain all VA treatment records dated from November 2016 to present should be retrieved and associated with the claims file.

If private records are identified, but not obtained, the RO must notify the Veteran of (1) the identity of the records sought, (2) the steps taken to obtain the records, (3) that the claim will be adjudicated based on the evidence available, and (4) that if the records are later obtained, the claim may be readjudicated.

2.  Schedule the Veteran for an appropriate VA examination to determine the nature and severity of his back disability and right lower extremity neuropathy.  The claims folder, including a copy of this remand must be reviewed by the examiner.  All medically indicated tests should be conducted.  The examiner should address all relevant diagnostic criteria and provide an assessment of the functional impact of identified symptoms.

In particular, the VA examiner should comment on any possible overlap of symptoms between the Veteran's service connected total right hip replacement and his right lower extremity radiculopathy.  

A complete rationale must accompany any opinion provided.

5. Thereafter, re-adjudicate the Veteran's claims with consideration of all of the evidence of record.  If the benefits sought are not granted, issue a supplemental statement of the case and afford the Veteran and his representative an appropriate opportunity to respond before returning the case to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
 

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).    







_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).



